Per Curiam:

The motions of the appellees to dis*600miss the appeal herein are granted, and the appeal is dismissed for the want of a. substantial federal question. Quong Ham Wah Co. v. Industrial Commission, 255 U.S. 445, 448, 449; Tidal Oil Co. v. Flanagan, 263 U.S. 444, 451; Knights of Pythias v. Meyer, 265 U.S. 30, 32, 33; Hicklin v. Coney, 290 U.S. 169, 172.
Mr. Meyer Abrams for appellants. Messrs. Silas H. Strawn, Ralph M. Shaw, Harold A. Smith, James C. Condon, Thos. D. Nash, and Michael J. Ahern for appellees.